Title: To Benjamin Franklin from John Fletcher, 15 January 1781
From: Fletcher, John
To: Franklin, Benjamin


Sir
Ostend 15th. Janr. 1781
I Not having the Honr. of being personaly Known to you I beg leave to aquaint you, that I am the person who Commanded the Carteel Brigt. Temple which Arivd. at Bristol from Boston in August Last since which time my Name has been handed to you through mr Henery Broomfield who was with you about 10 weeks since, on some busness in which I was princapally concernd. I have Mentiond these Curcumstainces in order to Apoligize for my troubling you with this Letter which is princapally to Introduce to your Notice Mr. Charles Hill of Bristol whome I have Known for some time, to be a humane Honest man and has renderd many services to my Distresd. Countreymen in England, this Gintelman is going for Bilboa on some Comercial Busness and as he is an Englishman born he fears he may meet with some dificulty in gitting into Spain which obstacle he thinks would be removd. if you would be pleasd. to Honr. him with your pasport, or your Intrest in procuring one from the Spanish Embasendore which if you can due with propriety it will be rendring a Servis to a very good man and perhaps Encouraging that Kind of Humanity which the Perticular Situation of American Prisinors in England, stands So much in Need of. I Shall due my Self the Honr. of waiting on you in Person in the cours of a week or two.
I have the Honr. to be with Much Esteem Sir Your Most Humble Servent
John Fletcher
 
Addressed: The Honr. Benjn. Franklin / Passy
Notation: J. Fletcher. Ostend 15 Jan 1781—
